



COURT OF APPEAL FOR ONTARIO

CITATION: Sparling (Re), 2019 ONCA 673

DATE: 20190827

DOCKET: C66444

Watt, Huscroft and Jamal JJ.A.

IN THE MATTER OF:  Steven Sparling

AN APPEAL UNDER PART XX.1 OF THE
CODE

Suzan E. Fraser, for the appellant

Craig Harper, for the Crown

Janice Blackburn, for the Person in Charge of Waypoint
    Centre for Mental Health Care

Heard: August 22, 2019

On appeal against the disposition of the Ontario Review
    Board dated December 13, 2018.

REASONS FOR DECISION

[1]

The appellant appeals from the December 13, 2018 Ontario Review Board
    (the Board) disposition ordering that he be detained on a General Forensic
    Unit at the Waypoint Centre for Mental Health Care  Brebeuf Program for
    Regional Forensics.

[2]

The appellant was on a conditional discharge from December 15, 2017
    until his Board hearing on December 10, 2018. The appellant did not attend this
    hearing. Counsel attended and relayed the appellants request for an
    adjournment but provided no reasons for the request. Counsel informed the Board
    that he could not get meaningful instructions from the appellant prior to the
    hearing.

[3]

The appellant argues that the Board denied him procedural fairness in
    rejecting his adjournment request and proceeding in his absence.

[4]

We disagree.

[5]

The decision whether to grant an adjournment was the Boards to make and
    the Boards decision is entitled to deference. We see no error in principle or
    unreasonable exercise of discretion that would allow this court to intervene:
Re
    Conway,
2016 ONCA 918, at para. 23.

[6]

The appellant was informed of his hearing date and was aware of the
    potential consequences of a failure to appear at the hearing but chose not to
    attend. He provided no explanation to either his counsel or the Board. Nor did
    he provide any time frame for his adjournment request. The appellant was decompensating
    as a result of his failure to take anti-psychotic medication and presented an
    enhanced risk to the public. In these circumstances, the Board was obligated to
    protect public safety and its decision to proceed with the hearing cannot be
    impugned.

[7]

The Board was under no obligation to appoint
amicus
, contrary to the
    appellants suggestion, and, in the circumstances of this case, its decision
    not to do so was reasonable.

[8]

It is clear from the record that the Board properly exercised its
    inquisitorial function prior to reaching its decision. Dr. Rasmusens evidence
    was that the appellant was non-compliant with his antipsychotic medication; was
    experiencing delusions about sexual assault; and had underdeveloped insight
    into his mental illness. He was increasingly difficult to manage and failed to
    attend scheduled appointments with Dr. Rasmusen, who testified that the
    appellant was at risk of suffering further decompensation.

[9]

The Boards decision that the appellant poses a significant threat to
    the safety of the public is amply supported by the evidence of Dr. Rasmusen and
    is reasonable. So is the Boards conclusion that a detention order is the least
    onerous and least restrictive disposition, having regard to the Boards
    paramount obligation to protect public safety.

[10]

The appeal is dismissed.

David Watt J.A.

Grant Huscroft J.A.

M. Jamal J.A.


